Citation Nr: 1412486	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

The Board has reviewed the Veteran's physical claims file and the Veteran's file on the "Virtual VA" system.

The Veteran requested a Board hearing at the RO which was scheduled.  Prior to the date of the hearing, the Veteran withdrew his request.  The Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e) (2013).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss and tinnitus do not prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  However, the law only requires that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran seeks entitlement to TDIU based on his service-connected disabilities, specifically bilateral hearing loss and tinnitus.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability.  Id.

The Veteran meets the initial eligibility requirements to receive TDIU benefits for all periods on appeal.  He is service-connected for bilateral hearing loss and tinnitus, which have had a combined rating of at least 60 percent for all periods on appeal.  The Veteran currently has no other service-connected disabilities.

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  So, the Veteran's combined rating of 60 percent disability alone suggests significant, but not total, impairment.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose v. Brown, 4 Vet. App 361, 363 (1993).  Also, the question is whether the veteran is capable of performing physical and mental acts required by employment, not whether the veteran can find employment.  Id.

Medical evidence describing the effect of each disorder on the Veteran's occupational functioning is crucial to permit the Board to arrive at an assessment of employability.  38 C.F.R. § 4.1.  However, the question of whether the veteran's service-connected disabilities are of sufficient severity to produce unemployability is ultimately the Board's determination to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16(a) as support for the conclusion that the applicable statutory and regulatory provisions "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Therefore, the Board will review both the medical evidence and the other evidence of record, including the Veteran's employment history, education, and training, prior to reaching an ultimate conclusion regarding the Veteran's employability.

The Veteran's underwent VA examinations to assess his hearing disabilities in July 2008 and March 2010.  In her report on the July 2008 VA examination, the examiner did not specifically address the impact of the Veteran's hearing loss and tinnitus on the Veteran's employability.  The examiner did note that the Veteran had "mild to severe" hearing loss in his right ear, but "almost no useable hearing" in his left ear.  See July 2008 Report on VA Examination.  

The March 2010 examination revealed that the Veteran's hearing had deteriorated and, as a result, the Veteran's disability rating for bilateral hearing loss was increased from 50 percent to 60 percent.  See April 2010 Rating Decision.  The audiologist who examined the Veteran in March 2010 specifically opined on the impact of the Veteran's service-connected disabilities on his employability, indicating that the Veteran's hearing disabilities had a "[m]oderate effect" caused by "[d]ifficulty hearing in most situations."  See March 2010 Report on Examination, providing evidence against this claim.  

While the examiner did not further discuss the degree of impairment, his stated conclusion is consistent with the "profound" hearing loss in the left ear and the "severe" hearing loss in the right ear.

Upon the request of the Veteran, the audiologist who evaluated the Veteran in March 2010 submitted a letter opinion further elaborating on the impact the Veteran's hearing disabilities have on his occupational functioning.  See July 2010 Opinion Letter of Audiologist.  In that opinion letter, the audiologist notes the "severe to profound sensorineural hearing loss on the right and [] severe to profound mixed loss on the left," as well as "very poor" word recognition scores.  Id.  The audiologist opined that the Veteran's hearing disabilities "can render a person unemployable,...depending on his job duties."  Id.  The audiologist stated that the Veteran should avoid working in noisy environments and that his hearing loss posed "a significant safety risk" in job settings involving driving or being around heavy or moving machinery.  The audiologist concluded:  "[The Veteran's] service connected hearing loss...could significantly impair his employability in many job settings with or without assistive listening devices."  Id.

Because they would be potentially relevant, the RO attempted to obtain Social Security Administration (SSA) records.  The SSA indicated that they did not possess records responsive to the request and that the Veteran did not receive benefits from the SSA based on any physical or mental disability.  See January 2010 SSA Response to Records Request.

The Veteran has also provided information and his own opinions regarding his employability.  He believes that no employer will hire him because of his severe hearing loss.  See, e.g., September 2012 Informal Hearing Presentation.  In describing the impairments in occupational functioning caused by his hearing loss, the Veteran focuses on difficulties communicating, including problems using a telephone or dealing with customers.  See October 2011 VA Form 9 (describing previous employment).  His employment history for the last ten to fifteen years consists of positions that did not require direct interaction with customers in a sales or service capacity.  The Veteran has not indicated that he has become unemployable in these sorts of positions, including being a rural mail carrier, delivering and stocking auto parts, and painting.  Rather, the Veteran chose to retire from the Postal Service and voluntarily left the other positions primarily due to lack of work.  38 C.F.R. § 4.16(a) ("Consideration shall be given in all claims to the nature of employment and the reason for termination.")  

The Board acknowledges that, with respect to the position delivering and stocking auto parts, his choice to quit was based, in significant part, on his employer's effort to retrain him in customer service and his unsuitability for that type of work due to hearing loss.  With respect to the painting job, the Veteran has indicated a non-service-connected knee disability contributed to or caused him to leave that position.

The Board finds, however, that the Veteran's education, training, and work history, and the particular manifestations of his hearing loss, do not create circumstances that place this Veteran's case in a different category than other veterans with an equal rating for their bilateral hearing disabilities.  See Van Hoose, 4 Vet. App at 363.  In fact, the Veteran is particularly well-suited by his education and employment history for positions involving loose supervision and little interaction with the public.  See October 2011 VA Form 9 (stating with respect to rural mail carrier duties:  "I could perform my duties even with my hearing loss because I did not have direct contact with my postal customers.").  While the Veteran has a demonstrated difficulty in finding appropriate employment, the Board finds that he has the capacity to perform the physical and mental acts of employment even with his hearing disabilities.  Van Hoose, 4 Vet. App at 363.

The Board's conclusion is not undercut by the audiologist's opinion upon which the Veteran heavily relies.  The audiologist noted "moderate effects" and, later, "significant[] impair[ments]", but the Board finds these functional impairments, particularly in light of the Veteran's education and work history, are commensurate with his 60 percent combined disability rating rather than with a rating of TDIU.  The audiologist specifically noted, as has the Veteran, that the impairments are primarily with respect to communication and "depend[] on his job duties."  See July 2010 Opinion Letter of Audiologist (also noting safety concerns with respect to driving or being around moving machinery).  The Board recognizes the difficulties caused by the Veteran's service-connected hearing disabilities, but does not find on this record that the Veteran is unable to obtain or maintain gainful employment due to those disabilities.

In other words, it is important for the Veteran to understand that a 60% evaluation will cause him problems in a work environment.  If it did not, there would be no basis for a compensable evaluation, let alone a 60% evaluation.  The fact that he has a 60% evaluation (a high disability evaluation) does not, in and of itself provide the basis to find that the Veteran can no work.  The fact that he did work with this disability and then left the position not because of the disabilities but due to other factors only supports this finding.  There is simply nothing to indicate the Veteran's problem is outside the norm of the rating schedule. 

Instead, the Board finds that the symptoms of the Veteran's service-connected disabilities, including bilateral hearing loss and tinnitus, were not of sufficient severity to produce unemployability as contemplated by the relevant regulations during any part of the period on appeal.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in January 2010, prior to the initial adjudication of his claim of entitlement to TDIU in June 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The notice also informed the Veteran with respect to how disability ratings and effective dates are assigned.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and other medical records.  The VA also attempted to obtain Social Security Administration (SSA) records, but was informed no relevant records existed.  See January 2010 SSA Response to Records Request.  

The Veteran did identify treatment records from the early 1970s that are not of record, however, the VA received notice that those records had been destroyed.  See May 2008 Report of Contact (documenting conversation with custodian of records establishing that any such records were destroyed).  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  In July 2008, VA provided the Veteran a medical examination with respect to his hearing disabilities.  VA provided the Veteran with an additional examination in March 2010 to reassess the severity of his symptoms and to obtain an opinion on their functional impact.  Notably, a private medical opinion from the audiologist who performed the March 2010 examination is also of record.  

The examinations are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to entitlement to TDIU is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

Entitlement to TDIU is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


